DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/22 has been entered.
	
Response to Amendment
The amendment filed on 04/08/22 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining a first vector comprising a first plurality of parameters, wherein each parameter of the first plurality of parameters has a value within a range of values; determining a vector difference between the first plurality of parameters and a second plurality of parameters of a second vector that is stored by the device, wherein each parameter of the second plurality of parameters has a value within the range of values; responsive to the determining, computing a first weighted vector distance based on the vector difference; providing a first representation of the first weighted vector distance to at least one bus; obtaining a second representation of a second weighted vector distance from the at least one bus; comparing the second representation of the second weighted vector distance to the first representation of the first weighted vector distance; responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, setting a first indicator to indicate a first match, the first indicator corresponding to a single bit ; and responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, reporting metadata associated with the second vector on the at least one bus, wherein each of the first vector and the second vector is associated with a facial recognition application, wherein the second plurality of parameters correspond to characteristics of a person identified in an image, and wherein the metadata includes the person's name, the person's residence or mailing address, the person's email address, and the person's telephone number.
The limitations of determining a vector difference between the first plurality of parameters and a second plurality of parameters of a second vector that is stored by the device, wherein each parameter of the second plurality of parameters has a value within the range of values; responsive to the determining, computing a first weighted vector distance based on the vector difference; comparing the second representation of the second weighted vector distance to the first representation of the first weighted vector distance; and responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, setting a first indicator to indicate a first match, the first indicator corresponding to a single bit, wherein the second plurality of parameters correspond to characteristics of a person identified in an image, and wherein the metadata includes the person's name, the person's residence or mailing address, the person's email address, and the person's telephone number, as drafted, are processes that, under their broadest reasonable interpretation, cover both mathematical and mental processes but from the recitation of implementing them on generic computer components. That is, the “determining a vector distance…” and “responsive to the determining, computing a first weighted vector distance…” limitations include purely mathematical calculations even in light of the specification, which provides examples for making such calculations using specific equations in at least [0039] and [0042]. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using mathematical calculations/formulas, then it falls within the “Mathematical concepts” grouping of abstract ideas. Regarding, the “comparing” and “responsive to determining that the second representation” limitations, nothing in the claim elements preclude these steps from practically being performed in the mind.  For example, these steps encompass the user making a mental comparison of weighted vector distances (numerical values), and mentally or perhaps using a pen and piece of paper, making a mental note or writing down the two weighted vectors that match or by using any other indicator to indicate a match.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining a first vector comprising a first plurality of parameters, wherein each parameter of the first plurality of parameters has a value within a range of values; providing a first representation of the first weighted vector distance to at least one bus; obtaining a second representation of a second weighted vector distance from the at least one bus; and responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, reporting metadata associated with the second vector on the at least one bus; wherein each of the first vector and the second vector is associated with a facial recognition application. The processing system, processor, memory storing instructions for performing operations, and bus are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of storing/retrieving data and making calculations). The additional elements of obtaining a first vector comprising a first plurality of parameters, wherein each parameter of the first plurality of parameters has a value within a range of values; providing a first representation of the first weighted vector distance to at least one bus; obtaining a second representation of a second weighted vector distance from the at least one bus; and responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, reporting metadata associated with the second vector on the at least one bus, wherein each of the first vector and the second vector is associated with a facial recognition application all represent insignificant extra-solution activities and are mere data gathering steps. The limitation, wherein each of the first vector and the second vector is associated with a facial recognition application appears to generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining a first vector comprising a first plurality of parameters, wherein each parameter of the first plurality of parameters has a value within a range of values; providing a first representation of the first weighted vector distance to at least one bus; obtaining a second representation of a second weighted vector distance from the at least one bus, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitation, and responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, reporting metadata associated with the second vector on the at least one bus, which is an insignificant extra-solution activity to the judicial exception, represents the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).. Lastly, “wherein each of the first vector and the second vector is associated with a facial recognition application” generally links the use of a judicial exception to a particular technological environment or field of use. These additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of conventional data gathering and display of data sets. Accordingly, claim 1 is not patent eligible.
Independent claim 13 recites a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: providing a first vector to a plurality of secondary processors, wherein each of the plurality of secondary processors stores a respective secondary vector, and wherein the providing of the first vector causes each of the plurality of secondary processors to compute a respective weighted vector distance based on the respective secondary vector stored by the secondary processor and the first vector in accordance with an algorithm; receiving, from at least one processor of the plurality of secondary processors, an identification of the at least one processor of the plurality of secondary processors, wherein the receiving of the identification is based on the at least one processor of the plurality of secondary processors determining, based on the respective weighted vector distance computed by the at least one processor, that the respective secondary vector stored by the at least one processor is within a threshold distance of the first vector, and wherein the at least one processor sets a single bit in a register that indicates that the at least one processor of the plurality of secondary processors has determined that the respective secondary vector stored by the at least one processor is within the threshold distance of the first vector; and receiving, from the at least one processor, metadata associated with the respective secondary vector stored by the at least one processor, wherein each of the first vector and the respective secondary vector stored by the at least one processor is associated with a facial recognition application, wherein parameters of the respective secondary vector stored by the at least one processor correspond to characteristics of a person identified in an image, and wherein the metadata includes the person's name, the person's residence or mailing address, the person's email address, and the person's telephone number.
The limitations of … causes each of the plurality of secondary processors to compute a respective weighted vector distance based on the respective secondary vector … and the first vector in accordance with an algorithm; and …  receiving, … , an identification …; wherein the …the identification is based on… determining, based on the respective weighted vector distance …, that the respective secondary vector … is within a threshold distance of the first vector, and wherein … sets a single bit in a register that indicates that the at least one processor of the plurality of secondary processors has determined that the respective secondary vector …; wherein parameters of the respective secondary vector … correspond to characteristics of a person identified in an image, and wherein the metadata includes the person's name, the person's residence or mailing address, the person's email address, and the person's telephone number, as drafted, are processes that, under their broadest reasonable interpretation, cover both mathematical and mental processes but from the recitation of implementing them on generic computer components. That is, the “computing of a weighted vector distance” limitation includes a purely mathematical calculation even in light of the specification, which provides examples for making such calculations using specific equations in at least [0039] and [0042]. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using mathematical calculations/formulas, then it falls within the “Mathematical concepts” grouping of abstract ideas. Regarding, the “receiving of an identification that a secondary vector is within a threshold distance of a first vector”, but for the “from at least one processor of the plurality of secondary processors” and “based on the at least one processor of the plurality of secondary processors” nothing in the claim elements preclude this step from practically being performed in the mind.  For example, but for the “from at least one processor of the plurality of secondary processors” and “based on the at least one processor of the plurality of secondary processors” these steps encompass the user making a mental comparison of weighted vector distances (numerical values), and mentally or perhaps using a pen and piece of paper, making a mental note or writing down the two weighted vectors that are within a threshold distance of one another.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 13 recites multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a processing system including a processor, facilitate performance of operations, the operations comprising: providing a first vector to a plurality of secondary processors, wherein each of the plurality of secondary processors stores a respective secondary vector, and wherein the providing of the first vector causes each of the plurality of secondary processors to …; and receiving, from at least one processor of the plurality of secondary processors, … of the at least one processor of the plurality of secondary processors, wherein the receiving of … is based on the at least one processor of the plurality of secondary processors …; and receiving, from the at least one processor, metadata associated with the respective secondary vector stored by the at least one processor, wherein each of the first vector and the respective secondary vector stored by the at least one processor is associated with a facial recognition application, … stored by the at least one processor…. The processing system, processor, and memory storing instructions for performing operations are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of storing/retrieving data and making calculations). The additional elements of providing a first vector to a plurality of secondary processors, wherein each of the plurality of secondary processors stores a respective secondary vector, and wherein the providing of the first vector causes each of the plurality of secondary processors to …; and receiving, from at least one processor of the plurality of secondary processors, … of the at least one processor of the plurality of secondary processors, wherein the receiving of … is based on the at least one processor of the plurality of secondary processors …; and receiving, from the at least one processor, metadata associated with the respective secondary vector stored by the at least one processor, wherein each of the first vector and the respective secondary vector stored by the at least one processor is associated with a facial recognition application, … stored by the at least one processor … all represent insignificant extra-solution activities and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing a first vector to a plurality of secondary processors, wherein each of the plurality of secondary processors stores a respective secondary vector, and wherein the providing of the first vector causes each of the plurality of secondary processors to …; and receiving, from at least one processor of the plurality of secondary processors, … of the at least one processor of the plurality of secondary processors, wherein the receiving of … is based on the at least one processor of the plurality of secondary processors …, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The limitation, and responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, reporting metadata associated with the second vector on the at least one bus, which is an insignificant extra-solution activity to the judicial exception, represents the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  Lastly, “wherein each of the first vector and the second vector is associated with a facial recognition application” generally links the use of a judicial exception to a particular technological environment or field of use. These additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of conventional data gathering and display of data sets. Accordingly, claim 13 is not patent eligible.
Independent claim 16 recites a method comprising: computing in parallel, by each processor of a plurality of processors, a vector distance between a first vector that is received by the processor and a second vector that is stored by the processor, resulting in a plurality of vector distances; identifying a vector distance included in the plurality of vector distances that is a least; responsive to the identifying, determining in parallel, by each processor of the plurality of processors, whether the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least; responsive to the determining, reporting by each processor of the plurality of processors an identification of the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least, wherein the identification of the processor includes an address of the processor that uniquely distinguishes the processor from the other processors of the plurality of processors; and responsive to the determining, reporting by each processor of the plurality of processors metadata associated with the second vector stored by the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least, wherein each of the first vector and the respective second vector stored by each processor of the plurality of processors is associated with a facial recognition application, wherein parameters of each respective second vector stored by each processor of the plurality of processors correspond to characteristics of a respective person identified in a respective image of a plurality of images, and wherein the metadata includes the respective person's name, the respective person's residence or mailing address, the respective person's email address, and the respective person's telephone number.
The limitations of computing … a vector distance between a first vector that is received by the processor and a second vector …, resulting in a plurality of vector distances; identifying a vector distance included in the plurality of vector distances that is the least; responsive to the identifying, determining …whether the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least, wherein the identification of the processor includes an address of the processor that uniquely distinguishes the processor from the other processors of the plurality of processors; wherein parameters of each respective second vector … correspond to characteristics of a respective person identified in a respective image of a plurality of images, and wherein the metadata includes the respective person's name, the respective person's residence or mailing address, the respective person's email address, and the respective person's telephone number, as drafted, are processes that, under their broadest reasonable interpretation, cover both mathematical and mental processes but from the recitation of implementing them on generic computer components. That is, the “computing of a vector distance” limitation includes a purely mathematical calculation even in light of the specification, which provides examples for making such calculations using specific equations in at least [0039] and [0042]. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using mathematical calculations/formulas, then it falls within the “Mathematical concepts” grouping of abstract ideas. Regarding, the “identifying” and “determining” limitations, but for the “in parallel, by each processor of the plurality of processors”, nothing in the claim elements preclude this step from practically being performed in the mind.  For example, but for the “in parallel, by each processor of the plurality of processors” these steps encompass the user making a mental comparison of weighted vector distances (numerical values), and mentally or perhaps using a pen and piece of paper, making a mental note or writing down the two weighted vectors that are within a threshold distance that is the least.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 16 recites multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – computing in parallel, by each processor of a plurality of processors, … that is received by the processor and … stored by the processor…; … determining in parallel, by each processor of the plurality of processors, …; and responsive to the determining, reporting by each processor of the plurality of processors an identification of the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least, wherein the identification of the processor includes an address of the processor that uniquely distinguishes the processor from the other processors of the plurality of processors; and responsive to the determining, reporting by each processor of the plurality of processors metadata associated with the second vector stored by the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least, wherein each of the first vector and the respective second vector stored by each processor of the plurality of processors is associated with a facial recognition application, … stored by each processor of the plurality of processors …. Each of the processors of a plurality of processors, are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of storing/retrieving data and making calculations). The additional elements of computing in parallel, by each processor of a plurality of processors, … that is received by the processor and … stored by the processor…; … in parallel, by each processor of the plurality of processors only utilize generic computing components and these limitations further include insignificant extra-solution activities and are mere data gathering steps. The additional element of and responsive to the determining, reporting by each processor of the plurality of processors an identification of the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least, wherein the identification of the processor includes an address of the processor that uniquely distinguishes the processor from the other processors of the plurality of processors represents post-solution activity of outputting or displaying results of the prior steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computing in parallel, by each processor of a plurality of processors, … that is received by the processor and … stored by the processor…; … in parallel, by each processor of the plurality of processors, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The additional element of and responsive to the determining, reporting by each processor of the plurality of processors metadata associated with the second vector stored by the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least, which is an insignificant extra-solution activity to the judicial exception, represents the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). These additional elements are not sufficient to overcome the essentially mental nature of these claims. Accordingly, claim 16 is not patent eligible.
Claims 2-12, 14-15, 17-20 depend on claims 1, 13, 16 and include all the limitations of claims 1, 13, 16. Therefore, claims 2-12, 14-15, 17-20 recite the same abstract ideas of calculating vector distances and making mental comparisons, and the analysis must therefore proceed to Step 2A Prong Two.
Claims 2-3, 7 recite additional limitations that pertain to the obtaining of: a second vector, a plurality of parametric weights, and the second representation of the second weighted vector distance comprising a second voltage and the computing of the first weighted vector distance. The computing of the first weighted vector distance further recites an abstract idea (mathematical concept), and therefore, does not integrate the judicial exception into a practical application. Accordingly, claim 2-3, 7 recite multiple abstract ideas and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations pertain to the obtaining of: a second vector, a plurality of parametric weights, and the second representation of the second weighted vector distance comprising a second voltage do not integrate the abstract idea into a practical application and are insignificant extra-solution activities comprising mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.. These additional elements are not sufficient to overcome the essentially mental and mathematical nature of these claims, as they recite the use of existing computing technology as mere tools of conventional data gathering and vector processing.
Claim 4, 6, 17 similarly recite additional limitations pertaining to the computing of vector distances, inverting weighted vector distances, converting the inverted distances to voltages and identifying the vector distance that is the least by identifying a greatest voltage. This judicial exception is not integrated into a practical application. These additional elements represent further mental processes and mathematical concepts in addition to natural phenomena/laws of nature. That is, the computing over vector distances and inverting of weighted vector distances are directed to mathematical calculations, while the identifying of the vector distance that is the least based on identifying the voltage that is the greatest is a mental process because a person could make a mental judgement as to the smallest vector distance and greatest voltage out of a listing of these values. The converting the inverted distance for the processor to a voltage is directed to Laws of Nature, Natural Phenomena, and Products of nature, and specifically, the use of “electromagnetism to transmit signals” (O’Reilly v. Morse, 56 U.S. 62, 113 (1853)). These additional steps further recite multiple abstract ideas and do not integrate the judicial exception into a practical application. Accordingly, claims 4, 6, 17 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to the computing of vector distances and inverting the first weighted vector distance represent further mathematical steps as well as natural phenomena/laws of nature. That is, further reciting the abstract ideas is not sufficient to amount to significantly more than the judicial exception. Claim 4, 6, 17 are not patent eligible.
Claim 5 recites an additional limitation that pertains to the providing of voltages to a bus. This additional step is further directed to the abstract idea of Laws of nature, natural phenomena, and products of nature, or more specifically, using “electromagnetism to transmit signals” (O’Reilly v. Morse, 56 U.S. 62, 113 (1853)). Accordingly, claim 5 further recites an idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations pertain to laws of nature, natural phenomena, and products of nature. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 8 recites an additional limitation that pertains to the comparing of vector distances comprising the comparing of voltages. This additional step is further directed to a mental process. That is, a human could reasonably compare vector distances and voltages which merely involves making mental judgement between numerical values. Accordingly, claim 8 further recites an idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations pertain to an abstract idea (mental processes). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 Claims 9-12 recite additional limitations that pertain to receiving second and third indicators, clearing a register, and providing the indication of the first match. These additional steps further recite the abstract idea (mental process step) from the independent claims, due to their dependency, and do not integrate the judicial exception into a practical application. Accordingly, claim 9-12 further recite an abstract idea and are ineligible.
The claim include the additional elements that pertain to receiving second and third indicators, clearing a register, and providing the indication of the first match. These additional limitations do not integrate the abstract idea into a practical application, but rather, are insignificant extra-solution activities comprising mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.. These additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing computing technology as mere tools of conventional data gathering and vector processing.
Claims 14-15, 18 recite additional limitations that pertain to providing of parametric weights, computing weighted vector distances, receiving a copy of a vector and or it’s metadata, and processing the metadata. The computing of the weighted vector distances is directed to the abstract idea of mathematical calculations (mathematical concepts). The additional limitations that pertain to providing of parametric weights, receiving a copy of a vector and or it’s metadata are directed to insignificant extra-solution activities and are mere data gathering steps. Accordingly, claim 14-15, 18 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations pertain to providing of parametric weights, receiving a copy of a vector and or it’s metadata do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. These additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing computing technology as mere tools of conventional data gathering and vector processing.
Claims 19, 20 recite additional limitations pertaining to processors, processor threads, processor cores, and processor housings. These additional limitations merely recite standard computer components at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of storing/retrieving data and making calculations). Generic computing components would not implement the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dandekar (US 10,311,288) in view of Jalan (US 2018/0285646).
Regarding claim 1, Dandekar discloses:
A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining a first vector comprising a first plurality of parameters at least by ([col. 5, lines 46-52, 63-65] “the feature identifier 301 may be communicatively coupled to a database (e.g., an SNS), such as by the network 102, or included in the database. For a given query image 204 that includes a face to be identified, the feature extractor 302 extracts features of the face and generate an original feature vector for the face in the query image…Accordingly, in embodiments, the dimensions of the original feature vectors may be reduced by using principal component analysis (PCA).” [col. 6, lines 9-12] “Also, the phrase “query feature vector” may, depending upon an embodiments, refer to an original feature vector or a PCA feature vector of a query image, such as the query image 204.”) and the first vector is any of the similarly-described query, original or input feature vectors,
wherein each parameter of the first plurality of parameters has a value within a range of values at least by ([col. 7, lines 13-22] “to save the storage space of the PCA feature database 330, each value of each component (or dimension) of the PCA feature vector may be discretized and stored as a byte so that each PCA feature vector in the PCA feature database 330 may be d-bytes long. For instance, if the dimension values of a dimension of a PCA feature vector has values that range between −0.8 and 0.8, then, the values may be linearly interpolated from [−1.0, 1.0] to the discrete range {0, 1, 2, . . . , 255} so that the dimension is represented as a single byte”) and the values of each dimension/component of the PCA feature vectors are all discretized to the range of 0-255;
determining a vector difference between the first plurality of parameters and a second plurality of parameters of a second vector that is stored by the device at least by ([Col. 8, line 26-32, 35-45] “using the k-d trees 308 that are prepared in advance, the filter 305 may select a vector group (e.g., 405 c) that corresponds to the query feature vector, where the query vector refers to the PCA feature vector of the query image 204. In embodiments, the vectors in the selected vector group 405 c are considered as candidate feature vectors…the distribution calculator 309 may calculate the distance between the query feature vector and each of the candidate feature vectors that are selected among the PCA feature database 330 by the filter 305. Also, the distribution calculator 309 may select a set of shortest distances among the distances between the query feature vector and the candidate feature vectors. Then, in embodiments, using the set of shortest distances, the distribution calculator 309 may generate a decision tree feature vector, where the decision tree feature vector includes the set of shortest distances and ratios of the set of shortest distances”) and the second vector is any one of the selected candidate vectors,
wherein each parameter of the second plurality of parameters has a value within the range of values at least by ([col. 7, lines 13-22] “to save the storage space of the PCA feature database 330, each value of each component (or dimension) of the PCA feature vector may be discretized and stored as a byte so that each PCA feature vector in the PCA feature database 330 may be d-bytes long. For instance, if the dimension values of a dimension of a PCA feature vector has values that range between −0.8 and 0.8, then, the values may be linearly interpolated from [−1.0, 1.0] to the discrete range {0, 1, 2, . . . , 255} so that the dimension is represented as a single byte”);
responsive to the determining, computing a first weighted vector distance based on the vector difference at least by ([Col. 8, line 35-38] “distribution calculator 309 may calculate the distance between the query feature vector and each of the candidate feature vectors that are selected among the PCA feature database 330 by the filter 305”);
providing a first representation of the first weighted vector distance to at least one bus; obtaining a second representation of a second weighted vector distance from the at least one bus at least by ([col. 8, lines 42-56, 64-67] “using the set of shortest distances, the distribution calculator 309 may generate a decision tree feature vector, where the decision tree feature vector includes the set of shortest distances and ratios of the set of shortest distances. For the purposes of illustration, the number of shortest distances is set at four, i.e., the distribution calculator 309 may select the top four shortest distances, although different numbers may be used. Also, it is assumed, for illustration purposes, that the four shortest distances are [2, 7, 7, 8], with d1 being the smallest of the four distances. Then, in embodiments, the decision tree feature vector, X, generated by the distribution calculator 309 may be X=[2, 7, 7, 8, 7/2, 7/2, 8/2], where the last three components of the decision tree feature vector represent the ratios of the three distances to the first distance (i.e., X=[d1, d2, d3, d4, d2/d1, d3/d1, d4/d1].…the decision tree feature vector generated by the distribution calculator 309 may be input to the decision tree 310” [Col. 7, lines 9-11] “all of the original feature vectors may be transformed in to PCA feature vectors using the top d PCA dimensions and stored in a PCA feature database 330.” [Col. 11, 59-61] “In the illustrated system, all major system components may connect to a bus 916, which may represent more than one physical bus.”) and the providing and obtaining of a first a second representation of weighted vector distances to and from the at least one bus is the outputting of the decision tree vector from the distribution calculator 309 and inputting of it to the decision tree 310 which are both major system components that are connected to a bus; further, the shortest distances and their ratios (weights) are used to generate the decision tree feature vector;
comparing the second representation of the second weighted vector distance to the first representation of the first weighted vector distance at least by ([Col. 8, line 35-45] “distribution calculator 309 may calculate the distance between the query feature vector and each of the candidate feature vectors that are selected among the PCA feature database 330 by the filter 305. Also, the distribution calculator 309 may select a set of shortest distances among the distances between the query feature vector and the candidate feature vectors. Then, in embodiments, using the set of shortest distances, the distribution calculator 309 may generate a decision tree feature vector, where the decision tree feature vector includes the set of shortest distances and ratios of the set of shortest distances”) and the comparing is the selecting of the shortest distances between the vectors, that is, one must compare the vector distances to one another in order to select the shortest distance or smallest distance value;
responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, setting a first indicator to indicate a first match, the first indicator corresponding to a single bit at least by ([Col. 9, lines 3-13] “If the score exceeds a threshold value, it is determined that the person in the query image 204 is likely the same person as the person associated with feature vector that produced the shortest distance in the decision tree feature vector. In embodiments, if the nearest PCA feature vector in the PCA feature database is a correct match to the query feature vector, the face identifier 301 may define a label, y, to be positive (“1”). Otherwise, the face identifier 301 may define the label to negative (“0”)”) and the indicator is the label;
and responsive to determining that the second representation of the second weighted vector distance matches the first representation of the first weighted vector distance based on the comparing, reporting metadata associated with the second vector on the at least one bus at least by ([Col. 9, lines 3-10, 13-15] “if the nearest PCA feature vector in the PCA feature database is a correct match to the query feature vector, the face identifier 301 may define a label, y, to be positive (“1”)...In embodiments, the face identifier 301 may generate a pair {X, y}, where the X is the decision tree feature vector and y is the label.” [Col. 11, 59-61] “In the illustrated system, all major system components may connect to a bus 916, which may represent more than one physical bus.”) and the reporting of the metadata to the bus is the generating of the pair which includes the tree feature vector and label (metadata) by the face identifier 301, which is a major component that is connected to a bus,
wherein each of the first vector and the second vector is associated with a facial recognition application at least by ([col. 4, lines 35-40] “the face identifier 220 may identify the person in the query image 204 by comparing it against the photos 206 a-206 m in the SNS 106 via the network 102. In embodiments, the face identifier 220 may extract features of the query image and generate a feature vector that includes the extracted features” [col. 10, lines 62-65] “Systems that implement at least one or more of the methods, functions, and/or operations described herein may have an application or applications operating on at least one computing system.”) and the system including the face identifier has an application operating by it,
wherein the second plurality of parameters correspond to characteristics of a person identified in an image, and wherein the metadata includes the person's name… at least by ([Col. 7, lines 29-53] “if the query image 204 has one or more index parameters, the prefilter 306 may filter out the PCA feature vectors in the PCA feature database 330 using an index parameter or parameters to thereby narrow down the search space. For instance, if the name of the person in the query image 204 is known to be “John Smith” (for example because the image is associated with a user profile with that name), the prefilter 306 may select only the feature vectors associated with “John Smith” among the PCA feature vectors in the database 330. In embodiments, the PCA feature vectors of images, which are associated with user profiles that are associated with a “John Smith” identifier or index, may be retrieved from the PCA feature database 330 as candidate feature vectors. In embodiments, the candidate PCA feature vectors may be extended to include feature vectors of images from user profiles associated with John Smith, such as his friends. It is noted that other suitable index parameters, such as hobby, approximate name, geographic location, geo matching, or other data or identifiers, may be used to select candidate feature vectors from the PCA feature database 330. It should be noted that, in embodiments, the phrase “candidate feature vectors” refers to one or more PCA feature vectors but that in other embodiments it may be other features vectors, such as an original feature vector”);
Sarma, Lee fail to discloses “…the person's residence or mailing address, the person's email address, and the person's telephone number”
However, Jalan teaches the above limitation at least by ([0132] “The user profile database 722 can include user profile data and social connections between users of the networking system 704. For example, social data includes user profile information, such as personal information about a user (e.g., name, gender, age, birth date, hometown, etc.), contact information (e.g., residence address, mailing address, current city, email addresses, phone numbers, screen names, etc.), and family and relationship information (e.g., married to, engaged to, partners with, parents of, siblings of, children of, cousin of, friends of relationship with, etc.).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Jalan into the teaching of Dandekar because the references similarly disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include metadata including mailing and email addresses and phone numbers as in Jalan in order to define more data about the user’s during facial recognition operations.
As per claim 2, claim 1 is incorporated, Dandekar further discloses:
wherein the operations further comprise: obtaining the second vector from the at least one bus; and storing the second vector in the memory at least by ([Col. 8, line 26-30] “using the k-d trees 308 that are prepared in advance, the filter 305 may select a vector group (e.g., 405 c) that corresponds to the query feature vector, where the query vector refers to the PCA feature vector of the query image 204.” [col. 10, lines 4-7 “a filter 305 may be used (506) to narrow the search space so that candidate feature vectors can be selected from the large number of PCA feature vectors stored in the PCA feature database 330.” [Col. 11, 59-61] “In the illustrated system, all major system components may connect to a bus 916, which may represent more than one physical bus.”) and the candidate feature vectors are stored/retrieved from the PCA feature database (memory) which is connected to the bus.
As per claim 3, claim 1 is incorporated, Dandekar further discloses:
wherein the operations further comprise: obtaining a plurality of parametric weights from the at least one bus, wherein the computing of the first weighted vector distance is further based on the plurality of parametric weights at least by ([col. 8, lines 41-56] “Then, in embodiments, using the set of shortest distances, the distribution calculator 309 may generate a decision tree feature vector, where the decision tree feature vector includes the set of shortest distances and ratios of the set of shortest distances. For the purposes of illustration, the number of shortest distances is set at four, i.e., the distribution calculator 309 may select the top four shortest distances, although different numbers may be used. Also, it is assumed, for illustration purposes, that the four shortest distances are [2, 7, 7, 8], with d1 being the smallest of the four distances. Then, in embodiments, the decision tree feature vector, X, generated by the distribution calculator 309 may be X=[2, 7, 7, 8, 7/2, 7/2, 8/2], where the last three components of the decision tree feature vector represent the ratios of the three distances to the first distance (i.e., X=[d1, d2, d3, d4, d2/d1, d3/d1, d4/d1]” [Col. 11, 59-61] “In the illustrated system, all major system components may connect to a bus 916, which may represent more than one physical bus.”) and the decision tree vector includes the ratios of the set of shortest distances (plurality of parametric) which is provided to/from the bus.
As per claim 9, claim 1 is incorporated, Dandekar further discloses:
wherein the operations further comprise: receiving a second indicator from a second device that indicates that the second device, a third device, or a combination thereof, has detected a second match with respect to the second representation of the second weighted vector distance at least by  ([Col. 3, lines 28-64] discloses a network environment which includes various databases and clients/desktop computers (second and/or third devices) [Col. 9, lines 42-54] “At step 804, the decision tree vectors for the set of profile images may be generated, where each decision tree vector includes the top N shortest distances, as discussed above in conjunction with the distribution calculator 309. If the nearest feature vector for an image in Network A is the correct match for the corresponding image in Network B, then a label, y, is assigned a positive (e.g., yi=1); otherwise, the label is assigned a negative value (e.g., yi=0). In embodiments, the face identifier 301 may generate a pair {Xi, yi}, where the X is the decision tree feature vector and y is the label. This set of feature vector-label pairs forms a ground truth dataset that may be used to train (806) the decision tree 310”).

Claims 4-5, 7, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dandekar (US 10,311, 288) in view of Jalan (US 2018/0285646) and further in view of Lee (US 2006/0136402).
As per claim 4, claim 3 is incorporated, Dandekar, Jalan fail to disclose “wherein the computing of the first weighted vector distance comprises applying a square root function to a summation of squares of parameters of the vector difference multiplied by respective parametric weights of the plurality of parametric weights”
However, Lee teaches the above limitations at least by ([0058] “a MOM 11 is used for searching based on N-dimensional image matching… Embodiments adopting the simplest form of this “sub-band” decomposition may divide the energy into direct current (“DC”) and alternating current (“AC”) terms of a transform. Here the AFE result RAFE 303 can be approximated by
R AFE ˜=F=K1*E — dc+K2*E*E — ac+Others, where E_dc is DC energy and E_AC is AC energy  [E4]
Energy is typically calculated as a “sum of square value” of the components of an object. It will be appreciated, however, that computation may be reduced by using a “sum of absolute value” approximation. It will be further appreciated that this AC/DC decomposition estimation example utilizes criteria C1, C2, C3, and C4 as specified above. To achieve optimal search performance and quality, a set of different transforms may be used for search cost estimation and final result calculation”) and K1, K2 in equation E4 are the weights.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Dandekar, Jalan because both references disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the computing of a vector distance applying of a square root function to a summation of squares as in Lee because the use of the square root function is a mathematically efficient way of determining the distance between vectors.
As per claim 5, claim 1 is incorporated, Dandekar, Jalan fail to disclose “wherein the providing of the first representation of the first weighted vector distance to at least one bus comprises providing a first voltage corresponding to the first weighted vector distance to the at least one bus”
However, Lee teaches the above limitations at least by ([0058] “a MOM 11 is used for searching based on N-dimensional image matching… Embodiments adopting the simplest form of this “sub-band” decomposition may divide the energy into direct current (“DC”) and alternating current (“AC”) terms of a transform. [0090] “The lattice index is typically sent from the map index bus 907 to locate an associated node in the lattice. The feature vector X 1206 may be sent through the feature vector bus 906 to be enable a “parallel compare” with feature vectors {W(i)} stored on each lattice node N(i) for identifying the nearest neighbor that matches.” [0198] “The plurality of parameters in the foregoing example can include, for example, feature vectors of the input objects or data base objects, which may be characterized in one or more dimensions” [0207] “The parameters noted above in the example may also include components extracted using a coefficient de-correlating transform. Such components may include a plurality of signals, each signal having an energy. The plurality of signal energies can include a first signal energy having no alternating component. Each of the other signal energies can be associated with a different band of non-zero frequencies. In some arrangements, the non-zero frequencies are typically lower than a selected first frequency”) and any one of the energies, which can be AC or DC energies, are the first voltage which represent the parameters of any of the vectors that are compared.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Dandekar, Jalan because both references disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the providing of a voltage associated with a distance as in Lee in order to be able to quantize it and output a more usable digital signal.
As per claim 7, claim 5 is incorporated, Lee further discloses:
wherein the obtaining of the second representation of the second weighted vector distance from the at least one bus comprises obtaining a second voltage from the at least one bus at least by ([0058] “a MOM 11 is used for searching based on N-dimensional image matching… Embodiments adopting the simplest form of this “sub-band” decomposition may divide the energy into direct current (“DC”) and alternating current (“AC”) terms of a transform. [0090] “The lattice index is typically sent from the map index bus 907 to locate an associated node in the lattice. The feature vector X 1206 may be sent through the feature vector bus 906 to be enable a “parallel compare” with feature vectors {W(i)} stored on each lattice node N(i) for identifying the nearest neighbor that matches.” [0198] “The plurality of parameters in the foregoing example can include, for example, feature vectors of the input objects or data base objects, which may be characterized in one or more dimensions” [0207] “The parameters noted above in the example may also include components extracted using a coefficient de-correlating transform. Such components may include a plurality of signals, each signal having an energy. The plurality of signal energies can include a first signal energy having no alternating component. Each of the other signal energies can be associated with a different band of non-zero frequencies. In some arrangements, the non-zero frequencies are typically lower than a selected first frequency”) and any one of the energies, which can be AC or DC energies, are the first voltage which represent the parameters of any of the vectors that are compared.
As per claim 10, claim 9 is incorporated, Dandekar, Jalan fail to disclose “wherein the operations further comprise: subsequent to receiving the second indicator, receiving a third indicator from the second device that the second device, the third device, or the combination thereof, has reported the second match on the at least one bus; and providing an indication of the first match to the at least one bus responsive to the receiving of the third indicator”
However, Lee teaches the above limitation at least by ([0083] “The OFE 904 may extract feature vectors from an object to be sent to a feature vector bus 906. The feature vector is typically a set of values that characterizes an object and the feature vector can be used for object matching during searches and to enable content-based access of objects.” [0091] “The system converges through several iterations and the neuron (i.e., the node in the SPAN map) with the highest output value is selected as the closest match.” [0094] “Feature vectors can typically be communicated to other modules from the map through the feature vector bus 906. Object pointers can be communicated to other modules from the map through the object pointer bus 910.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Dandekar, Jalan because both references disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the receiving a third indicator as in Lee in order to be able to perform iterative matching and improve accuracy.
As per claim 12, claim 10 is incorporated, Lee further discloses:
wherein the providing of the indication of the first match comprises providing an identifier of the device, a copy of the second vector, metadata associated with the second vector, or a combination thereof at least by ([0090] “The system converges through several iterations and the neuron (i.e., the node in the SPAN map) with the highest output value is selected as the closest match.”) and the indication of the first match is the selecting of the highest output value (metadata associated with the second vector).

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dandekar (US 10,311, 288) in view of Jalan (US 2018/0285646) and Lee (US 2006/0136402) and further in view of Van Aken (US 5,581,485).
As per claim 6, claim 5 is incorporated, Dandekar further discloses:
wherein the operations further comprise: inverting the first weighted vector distance to generate a first inverted weighted vector distance at least by ([col. 8, lines 42-56, 64-67] “using the set of shortest distances, the distribution calculator 309 may generate a decision tree feature vector, where the decision tree feature vector includes the set of shortest distances and ratios of the set of shortest distances. For the purposes of illustration, the number of shortest distances is set at four, i.e., the distribution calculator 309 may select the top four shortest distances, although different numbers may be used. Also, it is assumed, for illustration purposes, that the four shortest distances are [2, 7, 7, 8], with d1 being the smallest of the four distances. Then, in embodiments, the decision tree feature vector, X, generated by the distribution calculator 309 may be X=[2, 7, 7, 8, 7/2, 7/2, 8/2], where the last three components of the decision tree feature vector represent the ratios of the three distances to the first distance (i.e., X=[d1, d2, d3, d4, d2/d1, d3/d1, d4/d1]”) and the distances in the decision tree feature vector are inverted
Dandekar, Jalan, Lee fail to disclose “and generating the first voltage based on the first inverted weighted vector distance”
However, Van Aken teaches the above limitations at least by ([col. 5, lines 16-20, 38-46] “Analog inverters 2A to 2F receive input voltages Vi and generate reciprocal voltages Vir which are asserted to row lines 4A to 4F. Each reciprocal voltage Vir is linearly related to the negative of a corresponding vector component Xi and satisfies a relation similar to eq. 2 as shown in eq. 4…Each column line 6A to 6P carries a current which is the sum of the currents through all of the conducting cells in a corresponding column. Output block 120 supplies and measures the current to each column line 6A to 6P. Current-to -voltage converters in output block 120 generate on output terminals 7A to 7P, analog voltages proportional to the currents in column lines 6A to 6P and therefore proportional to the distances between the input vector and the stored vectors.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Van Aken into the teaching of Dandekar, Jalan, Lee because the references similarly disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the generating of voltages based on vector distances as in Van Aken in order to product control signals to be used for further processing.
As per claim 8, claim 7 is incorporated, Dandekar, Jalan, Lee fail to disclose “wherein the comparing of the second representation of the second weighted vector distance to the first representation of the first weighted vector distance comprises comparing the second voltage to the first voltage”
However, Van Aken teaches the above limitations at least by ([col. 7, lines 49-56] “During a first half of a first clock cycle of a scan, signals S0 and CLK* are high, and a P-channel transistor 553 charges a node 557 of capacitor 552 to voltage Vcc. A comparator 554 has a negative input terminal coupled to node 557 and a positive input terminal coupled to node 546 which is at voltage V0 during the first clock cycle. An output signal CMP from comparator 554 goes low to indicate that voltage V0 is lower than the voltage on node 557.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Van Aken into the teaching of Dandekar, Jalan, Lee because the references similarly disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the comparing of voltages as in Van Aken in order to determine vector distances using analog signals.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dandekar (US 10,311, 288) in view of Jalan (US 2018/0285646) and Lee (US 2006/0136402) and further in view of Sarma (US 2019/0026250).
As per claim 11, claim 10 is incorporated, Dandekar, Jalan, Lee fail to disclose “wherein the first indicator comprises a register, and wherein the operations further comprise: clearing the register subsequent to the providing of the indication of the first match to the at least one bus”
However, Sarma teaches the following limitations, wherein the first indicator comprises a register at least by ([0120] “accumulator 1024 is configured to accumulate the result of multiplier 1030 with the contents of accumulator 1024 based on the status of ClearAcc signal 1008. As another example, based on the status of ClearAcc signal 1008, the current result stored in accumulator 1024 may be ignored by adder 1032...” [0120] “accumulate and clear data, or just clear data. In some embodiments, accumulator 1024 may be implemented as an accumulation register.””),
and wherein the operations further comprise: clearing the register subsequent to the providing of the indication of the first match to the at least one bus at least by ([0120] “accumulate and clear data, or just clear data. In some embodiments, accumulator 1024 may be implemented as an accumulation register.” [0123] “once the final dot-product result is stored in shadow register 1028, accumulator 1024 may be cleared and used to accumulate and store the partial result and eventually the final result of a new dot-product operation on new weight and data input values.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sarma into the teaching of Dandekar, Jalan, Lee because the references disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the using a register to store indicators as in Sarma in order to be able to reference them for future operations.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma (US 2019/0026250) in view of Cevahir (US 2015/0066957) and further in view of Dandekar (US 10,311, 288) and Jalan (US 2018/0285646) and Chavan (US 2015/0277917).
Regarding claim 13, Sarma discloses:
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: providing a first vector to a plurality of secondary processors, wherein each of the plurality of secondary processors stores a respective secondary vector at least by ([0018] “a computational array is a matrix processor capable of performing arithmetic operations on two input vectors and includes a plurality of computation units to receive the M operands and N operands from the input vectors.” [0020] “An example vector computational unit configured to receive a vector of N elements (or operands) may include N processing elements for processing the N elements in parallel… each vector computational unit processes in parallel the received output data elements from the computational array in response to a single processor instruction” [0057] “registers 421 include arithmetic instruction vector registers. For example, registers may be used as operands for load operations, store operations, and arithmetic logic unit (ALU) operations” [0057] “a different set of vector registers are available for operating on 8-bit, 16-bit, 32-bit, and/or floating point values. In some embodiments, the set of vector registers for 32-bit values is also used for floating point values.”) and the vector registers, which store the vectors of operands for ALU operations that are processed in parallel by N processing elements or vector computation units (first and secondary processors);
and wherein the providing of the first vector causes each of the plurality of secondary processors to compute a respective weighted vector distance based on the respective secondary vector stored by the secondary processor and the first vector in accordance with an algorithm at least by ([0026] “each computation unit of matrix processor 107 is a sub-circuit that includes an arithmetic logic unit, an accumulator, and a shadow register. In the example shown, the computation units of matrix processor 107 can perform an arithmetic operation on the M operands and N operands from weight input 105 and data input 103, respectively…In parallel, a vector of weights may be applied to the two-dimensional data set by formatting the weights and feeding them as a vector into matrix processor 107 using weight input 105” [0085] discusses the different ALU operations such as adding, subtracting, and multiplying operands (algorithm));
receiving, from at least one processor of the plurality of secondary processors, an identification of the at least one processor of the plurality of secondary processors at least by ([0052] “Output from vector computational unit 401 is written to output bus 431.”) and the indication is the output from the computation unit to the output bus 431.
Sarma fails to discloses “wherein the receiving of the identification is based on the at least one processor of the plurality of secondary processors determining, based on the respective … vector distance computed by the at least one processor, that the respective secondary vector stored by the at least one processor is within a threshold distance of the first vector, and wherein the at least one processor sets a single bit in a register that indicates that the at least one processor of the plurality of secondary processors has determined that the respective secondary vector stored by the at least one processor is within the threshold distance of the first vector; and receiving, from the at least one processor, metadata associated with the respective secondary vector stored by the at least one processor, wherein each of the first vector and the respective secondary vector stored by the at least one processor is associated with a facial recognition application, wherein parameters of the respective secondary vector stored by the at least one processor correspond to characteristics of a person identified in an image, and wherein the metadata includes the person's name, the person's residence or mailing address, the person's email address, and the person's telephone number”
However, Cevahir teaches the following limitations, wherein the receiving of the identification is based on the at least one processor of the plurality of secondary processors determining, based on the respective … vector distance computed by the at least one processor, that the respective secondary vector stored by the at least one processor is within a threshold distance of the first vector at least by ([0053] “The plurality of processors 41 included in one of the plurality of parallel execution units 40 process the same instruction in accordance with an instruction from the instruction unit 42 included in such parallel execution unit 40.” [0096] “First, the image feature vector selecting unit 89 obtains the image feature vectors 22 whose distances from the query feature vector are shorter than a predefined threshold value from among the image feature vectors 22 belonging to the selected cluster, and sorts the obtained image feature vectors 22 based on the distance (Step S301).”);
and wherein the at least one processor sets … a register that indicates that the at least one processor of the plurality of secondary processors has determined that the respective secondary vector stored by the at least one processor is within the threshold distance of the first vector at least by ([0083] “the upper representative vector distance calculating unit 83 loads each element of a vector as calculation target (here, upper representative vector) from the in-device memory 45 into a register of the processor 41 in which such element is calculated (Step S202).” [0096] “First, the image feature vector selecting unit 89 obtains the image feature vectors 22 whose distances from the query feature vector are shorter than a predefined threshold value from among the image feature vectors 22 belonging to the selected cluster, and sorts the obtained image feature vectors 22 based on the distance (Step S301).”) and the distance between elements of vectors is calculated within a register of the processor.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cevahir into the teaching of Sarma because both references disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Sarma to further include the identifying that vectors are within a threshold distance of one another as in Cevahir in order to filter out vectors that are not similar.
Sarma, Cevahir fail to discloses “… a single bit in a register …; and receiving, from the at least one processor, metadata associated with the respective secondary vector stored by the at least one processor, wherein each of the first vector and the respective secondary vector stored by the at least one processor is associated with a facial recognition application, wherein parameters of the respective secondary vector stored by the at least one processor correspond to characteristics of a person identified in an image, and wherein the metadata includes the person's name, the person's residence or mailing address, the person's email address, and the person's telephone number”
and receiving, from the at least one processor, metadata associated with the respective secondary vector stored by the at least one processor, wherein each of the first vector and the respective secondary vector stored by the at least one processor is associated with a facial recognition application, wherein parameters of the respective secondary vector stored by the at least one processor correspond to characteristics of a person identified in an image, and wherein the metadata includes the person's name, the person's residence or mailing address, the person's email address, and the person's telephone number”
However, Dandekar teaches the following limitations, and receiving, from the at least one processor, metadata associated with the respective secondary vector stored by the at least one processor at least by ([Col. 9, lines 3-10, 13-15] “if the nearest PCA feature vector in the PCA feature database is a correct match to the query feature vector, the face identifier 301 may define a label, y, to be positive (“1”)...In embodiments, the face identifier 301 may generate a pair {X, y}, where the X is the decision tree feature vector and y is the label.” [Col. 11, 19-26] “Having described the details of the disclosure, an exemplary system 900, which may be used to implement one or more aspects of the present disclosure, will now be described with reference to FIG. 9. As illustrated in FIG. 9, system 900 includes a central processing unit (CPU) 901 that provides computing resources and controls the computer. CPU 901 may be implemented with a microprocessor or the like”) and the receiving of the metadata is the generating of the pair which includes the tree feature vector and label (metadata) by the face identifier 301 which can be implemented using processors,
wherein each of the first vector and the respective secondary vector stored by the at least one processor is associated with a facial recognition application at least by ([col. 4, lines 35-40] “the face identifier 220 may identify the person in the query image 204 by comparing it against the photos 206 a-206 m in the SNS 106 via the network 102. In embodiments, the face identifier 220 may extract features of the query image and generate a feature vector that includes the extracted features” [col. 10, lines 62-65] “Systems that implement at least one or more of the methods, functions, and/or operations described herein may have an application or applications operating on at least one computing system.”) and the system including the face identifier has an application operating by it,
wherein parameters of the respective secondary vector stored by the at least one processor correspond to characteristics of a person identified in an image, and wherein the metadata includes the person's name… at least by ([Col. 7, lines 29-53] “if the query image 204 has one or more index parameters, the prefilter 306 may filter out the PCA feature vectors in the PCA feature database 330 using an index parameter or parameters to thereby narrow down the search space. For instance, if the name of the person in the query image 204 is known to be “John Smith” (for example because the image is associated with a user profile with that name), the prefilter 306 may select only the feature vectors associated with “John Smith” among the PCA feature vectors in the database 330. In embodiments, the PCA feature vectors of images, which are associated with user profiles that are associated with a “John Smith” identifier or index, may be retrieved from the PCA feature database 330 as candidate feature vectors. In embodiments, the candidate PCA feature vectors may be extended to include feature vectors of images from user profiles associated with John Smith, such as his friends. It is noted that other suitable index parameters, such as hobby, approximate name, geographic location, geo matching, or other data or identifiers, may be used to select candidate feature vectors from the PCA feature database 330. It should be noted that, in embodiments, the phrase “candidate feature vectors” refers to one or more PCA feature vectors but that in other embodiments it may be other features vectors, such as an original feature vector”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Dandekar into the teaching of Sarma, Cevahir because the references similarly disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include vectors associated with facial recognition and a facial recognition application as in Dandekar in order to be able to utilize vector matching and perhaps training a model to more efficiently and accurately recognize faces in images and information about the people associated with the faces.
Sarma, Cevahir, Dandekar fail to disclose “… a single bit in a register …; …the person's residence or mailing address, the person's email address, and the person's telephone number”
However, Jalan teaches …the person's residence or mailing address, the person's email address, and the person's telephone number at least by ([0132] “The user profile database 722 can include user profile data and social connections between users of the networking system 704. For example, social data includes user profile information, such as personal information about a user (e.g., name, gender, age, birth date, hometown, etc.), contact information (e.g., residence address, mailing address, current city, email addresses, phone numbers, screen names, etc.), and family and relationship information (e.g., married to, engaged to, partners with, parents of, siblings of, children of, cousin of, friends of relationship with, etc.).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Jalan into the teaching of Sarma, Cevahir, Dandekar because the references similarly disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include metadata including mailing and email addresses and phone numbers as in Jalan in order to define more data about the user’s during facial recognition operations.
Sarma, Cevahir, Dandekar, Jalan fail to discloses “… a single bit in a register …;
However, Chavan teaches the above limitation at least by ([0040] “A corresponding portion—the first eight bits—of the target code is loaded into partitions 630 a to 630 n of one or more other SIMD registers. In a single instruction cycle, all the values in partitions 620 a to 620 n of the SIMD registers may be substantially simultaneously compared with the values loaded into partitions 630 a to 630 n to generate bit-victor 660 identifying matches within the horizontal component (e.g., a “1” in the bit-vector may correspond to a match and a “0” may correspond to a non-match, with one bit in the bit-vector for each code).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Chavan into the teaching of Sarma, Cevahir, Dandekar, Jalan because the references disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the indication of matching or non-matching vectors using a single bit as in Chavan in order to minimize the amount of storage required to store the results of the comparisons and make the processing of such data more efficient as a result.
As per claim 14, claim 13 is incorporated, Sarma further discloses:
wherein the operations further comprise: providing a plurality of parametric weights to the plurality of secondary processors, wherein the providing of the plurality of parametric weights causes each of the plurality of second processors to compute the respective weighted vector distance in accordance with the plurality of parametric weights at least by ([0026] “the computation units of matrix processor 107 can perform an arithmetic operation on the M operands and N operands from weight input 105 and data input 103, respectively…In parallel, a vector of weights may be applied to the two-dimensional data set by formatting the weights and feeding them as a vector into matrix processor 107 using weight input 105.” [0089] “FIG. 10 depicts an object topological map (OTM) in an exemplary embodiment of the invention. The OTM is depicted as a two dimensional (“2-D”) space partition network (SPAN) map 902.1” [0090] “The lattice index is typically sent from the map index bus 907 to locate an associated node in the lattice. The feature vector X 1206 may be sent through the feature vector bus 906 to be enable a “parallel compare” with feature vectors {W(i)} stored on each lattice node N(i) for identifying the nearest neighbor that matches.”) and the plurality of parametric weights is the vector of formatted weights.
As per claim 15, claim 13 is incorporated, Cevahir further discloses:
wherein the operations further comprise: receiving, from the at least one processor of the plurality of secondary processors, a copy of the respective secondary vector stored by the at least one processor at least by ([0071] “The representative vector transferring unit 81 is implemented mainly by the parallel computing device 14 and the storage unit 12. The representative vector transferring unit 81 transfers the plurality of upper representative vectors and the plurality of representative feature vectors stored in the tree structure representative vector storing unit 72 to the in-device memory 45, which is accessible in common from the plurality of processors 41 as processing for initializing the parallel computing device 14 (Step S101)” [0072] “The representative vector transferring unit 81 uses direct memory access (DMA) functions of the parallel computing device 14 or the bus 15 to transfer the data from the storage unit 12 to the in-device memory 45.”);
and processing the copy of the respective secondary vector stored by the at least one processor, in accordance with an application executed by the processing system at least by ([0011] “Further, according to one embodiment of the present invention, there is provided a computer-readable storage medium having stored thereon a program for causing a computer to execute the following processings of:…”) and the application is the program.

Claims 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cevahir (US 2015/0066957) in view of Dandekar (US 10,311, 288) and Suetake (US 5,742,842) and further in view of Jalan (US 2018/0285646).
Regarding claim 16, Cevahir discloses:
A method comprising: computing in parallel, by each processor of a plurality of processors, a vector distance between a first vector that is received by the processor and a second vector that is stored by the processor, resulting in a plurality of vector distances at least by ([0052] “The parallel computing device 14 includes a plurality of parallel execution units 40 and an in-device memory 45. Each parallel execution unit 40 includes a plurality of processors 41, an instruction unit 42, and a high-speed memory 43.” [0082] “The upper representative vector distance calculating unit 83 is implemented mainly by the parallel computing device 14. The upper representative vector distance calculating unit 83 calculates distances between each of the plurality of upper representative vectors and the query feature vector using the plurality of parallel processors 41.”);
identifying a vector distance included in the plurality of vector distances that is the least; responsive to the identifying, determining in parallel, by each processor of the plurality of processors, whether the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least at least by ([0087] “The image feature cluster selecting unit 86 is implemented mainly by the parallel computing device 14. The image feature cluster selecting unit 86 selects one of the plurality of image feature clusters based on the distance between the query feature vector and each of a plurality of representative feature vectors calculated by the representative feature vector distance calculating unit 85. More specifically, for example, the image feature cluster selecting unit 86 selects an image feature cluster represented by the representative feature vector having the shortest distance from the query feature vector.”);
and responsive to the determining, reporting by each processor of the plurality of processors an identification of the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least at least by ([0087] “The image feature cluster selecting unit 86 is implemented mainly by the parallel computing device 14. The image feature cluster selecting unit 86 selects one of the plurality of image feature clusters based on the distance between the query feature vector and each of a plurality of representative feature vectors calculated by the representative feature vector distance calculating unit 85. More specifically, for example, the image feature cluster selecting unit 86 selects an image feature cluster represented by the representative feature vector having the shortest distance from the query feature vector.” [0091] “The image feature vector transferring unit 87 is implemented mainly by the storage unit 12 and the parallel computing device 14. The image feature vector transferring unit 87 transfers the plurality of image feature vectors 22 belonging to the image feature cluster selected by the image feature cluster selecting unit 86 from the cluster vector storing unit 71 to the in-device memory 45, which is accessible in common from the plurality of processors 41. Similarly to the representative vector transferring unit 81 configured to transfer, for example, the representative feature vector, the image feature vector transferring unit 87 arranges data of the image feature vector 22 so as to allow the plurality of processors 41 to read data stored in the in-device memory 45 in bulk.”) and the reporting of the identification is the transferring of the plurality of image feature vectors 22 belonging to the image feature cluster selected based on those that have the shortest distance from the query vector.
Cevahir fails to disclose “wherein the identification of the processor includes an address of the processor that uniquely distinguishes the processor from the other processors of the plurality of processors; and responsive to the determining, reporting by each processor of the plurality of processors metadata associated with the second vector stored by the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least, wherein each of the first vector and the respective second vector stored by each processor of the plurality of processors is associated with a facial recognition application, wherein parameters of each respective second vector stored by each processor of the plurality of processors correspond to characteristics of a respective person identified in a respective image of a plurality of images, and wherein the metadata includes the respective person's name, the respective person's residence or mailing address, the respective person's email address, and the respective person's telephone number”
However, Dandekar teaches the following limitations, and responsive to the determining, reporting by each processor of the plurality of processors metadata associated with the second vector stored by the processor when the vector distance computed by the processor matches the vector distance included in the plurality of vector distances that is the least at least by ([col. 8, lines 42-56, 64-67] “using the set of shortest distances, the distribution calculator 309 may generate a decision tree feature vector, where the decision tree feature vector includes the set of shortest distances and ratios of the set of shortest distances. For the purposes of illustration, the number of shortest distances is set at four, i.e., the distribution calculator 309 may select the top four shortest distances, although different numbers may be used. Also, it is assumed, for illustration purposes, that the four shortest distances are [2, 7, 7, 8], with d1 being the smallest of the four distances. Then, in embodiments, the decision tree feature vector, X, generated by the distribution calculator 309 may be X=[2, 7, 7, 8, 7/2, 7/2, 8/2], where the last three components of the decision tree feature vector represent the ratios of the three distances to the first distance (i.e., X=[d1, d2, d3, d4, d2/d1, d3/d1, d4/d1].…the decision tree feature vector generated by the distribution calculator 309 may be input to the decision tree 310”,
wherein each of the first vector and the respective second vector stored by each processor of the plurality of processors is associated with a facial recognition application at least by ([col. 4, lines 35-40] “the face identifier 220 may identify the person in the query image 204 by comparing it against the photos 206 a-206 m in the SNS 106 via the network 102. In embodiments, the face identifier 220 may extract features of the query image and generate a feature vector that includes the extracted features” [col. 10, lines 62-65] “Systems that implement at least one or more of the methods, functions, and/or operations described herein may have an application or applications operating on at least one computing system.”) and the system including the face identifier has an application operating by it,
wherein parameters of each respective second vector stored by each processor of the plurality of processors correspond to characteristics of a respective person identified in a respective image of a plurality of images, and wherein the metadata includes the respective person's name… at least by ([Col. 7, lines 29-53] “if the query image 204 has one or more index parameters, the prefilter 306 may filter out the PCA feature vectors in the PCA feature database 330 using an index parameter or parameters to thereby narrow down the search space. For instance, if the name of the person in the query image 204 is known to be “John Smith” (for example because the image is associated with a user profile with that name), the prefilter 306 may select only the feature vectors associated with “John Smith” among the PCA feature vectors in the database 330. In embodiments, the PCA feature vectors of images, which are associated with user profiles that are associated with a “John Smith” identifier or index, may be retrieved from the PCA feature database 330 as candidate feature vectors. In embodiments, the candidate PCA feature vectors may be extended to include feature vectors of images from user profiles associated with John Smith, such as his friends. It is noted that other suitable index parameters, such as hobby, approximate name, geographic location, geo matching, or other data or identifiers, may be used to select candidate feature vectors from the PCA feature database 330. It should be noted that, in embodiments, the phrase “candidate feature vectors” refers to one or more PCA feature vectors but that in other embodiments it may be other features vectors, such as an original feature vector”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Dandekar into the teaching of Cevahir because the references similarly disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include vectors associated with facial recognition and a facial recognition application as in Dandekar in order to be able to utilize vector matching and perhaps training a model to more efficiently and accurately recognize faces in images and information about the people associated with the faces.
Cevahir, Dandekar fail to discloses “wherein the identification of the processor includes an address of the processor that uniquely distinguishes the processor from the other processors of the plurality of processors; …the person's residence or mailing address, the person's email address, and the person's telephone number”
However, Suetake teaches wherein the identification of the processor includes an address of the processor that uniquely distinguishes the processor from the other processors of the plurality of processors at least by ([col. 15, lines 36-40] “the AU 905 converts a register access address, which is sent from the CPU 801 shown in FIG. 8 to the processor address bus 804, into an address which directly designates a relevant register of the slave processor 802 and then sends the converted address to the chip address bus 907”) and the plurality of processors are the CPU (the processor) and slave processors (other processor), while the address of the processor is the address which directly designates a relevant register of the slave processor.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Suetake into the teaching of Cevahir, Dandekar because the references disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include addressable registers of processors as in Suetake in order to be able to easily route certain vectors to the correct processors.
Cevahir, Dandekar, Suetake fail to discloses “wherein the identification of the processor includes an address of the processor that uniquely distinguishes the processor from the other processors of the plurality of processors; …the person's residence or mailing address, the person's email address, and the person's telephone number”
However, Jalan teaches the above limitation at least by ([0132] “The user profile database 722 can include user profile data and social connections between users of the networking system 704. For example, social data includes user profile information, such as personal information about a user (e.g., name, gender, age, birth date, hometown, etc.), contact information (e.g., residence address, mailing address, current city, email addresses, phone numbers, screen names, etc.), and family and relationship information (e.g., married to, engaged to, partners with, parents of, siblings of, children of, cousin of, friends of relationship with, etc.).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Jalan into the teaching of Cevahir, Dandekar, Suetake because the references similarly disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include metadata including mailing and email addresses and phone numbers as in Jalan in order to define more data about the user’s during facial recognition operations.
As per claim 19, claim 16 is incorporated, Cevahir further discloses:
wherein the plurality of processors correspond to separate threads executed by a common processing core at least by ([0052] “The parallel computing device 14 includes a plurality of parallel execution units 40 and an in-device memory 45. Each parallel execution unit 40 includes a plurality of processors 41, an instruction unit 42, and a high-speed memory 43.”) and the separate threads executed by a common processing core are the plurality of parallel execution units which each comprises processors which is all comprised within a parallel computing device.
As per claim 20, claim 16 is incorporated, Cevahir further discloses:
wherein the plurality of processors correspond to discrete components that are each housed within separate housings at least by (Fig. 3 which shows each of the processors as separate discrete components within each of the parallel execution units within separate housings),

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cevahir (US 2015/0066957) in view of Dandekar (US 10,311, 288) and Suetake (US 5,742,842) and Jalan (US 2018/0285646) and further in view of Van Aken (US 5,581,485).
As per claim 17, claim 16 is incorporated, Cevahir, Dandekar,  Suetake, Jalan fail to disclose “further comprising: inverting in parallel, by each processor of the plurality of processors, the vector distance computed by the processor, resulting in a plurality of inverted distances; and converting in parallel, by each processor of the plurality of processors, the inverted distance for the processor to a voltage, resulting in a plurality of voltages, wherein the identifying of the vector distance included in the plurality of vector distances that is the least comprises identifying a voltage included in the plurality of voltages that is the greatest”
However, Van Aken teaches the above limitations at least by ([col. 5, lines 16-20, 38-46] “Analog inverters 2A to 2F receive input voltages Vi and generate reciprocal voltages Vir which are asserted to row lines 4A to 4F. Each reciprocal voltage Vir is linearly related to the negative of a corresponding vector component Xi and satisfies a relation similar to eq. 2 as shown in eq. 4…Each column line 6A to 6P carries a current which is the sum of the currents through all of the conducting cells in a corresponding column. Output block 120 supplies and measures the current to each column line 6A to 6P. Current-to -voltage converters in output block 120 generate on output terminals 7A to 7P, analog voltages proportional to the currents in column lines 6A to 6P and therefore proportional to the distances between the input vector and the stored vectors.” [col. 7, lines 19-29] “FIGS. 5A, 5B, 5C, and 5D show a circuit that generates an index signal indicating which of sixteen column lines has the lowest current. The circuit scans sixteen input voltages V0 to V15 and determines which voltage V0 to V15 is lowest. Voltages V0 to V15 can be supplied by sixteen analog inverters and sixteen current-to-voltage converters, such as shown in FIG. 4, coupled to sixteen column lines of a distance measuring array. During scanning, an index indicating a column is changed as lower voltages are found. After all of voltages V0 to V15 have been scanned, the index signal is asserted.” [col. 8, lines 37-39] “Distance measuring circuit 100 of FIG. 1 measures the required distances in parallel and thereby eliminates the bottle neck for real time applications.” [col. 9, lines 24-33] “Each of output blocks 620A to 620M for arrays 610A to 610M respectively provides on a line 621 a voltage indicating the minimum distance, referred to as the spectral distance, between the input vector and the closest prototype vector in the attached one of arrays 610A to 610M and provides on lines 622 an index indicating the index of the closest prototype vector in that word.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Van Aken into the teaching of Cevahir, Dandekar, Suetake, Jalan because the references similarly disclose operations involving vectors. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the generating of voltages based on vector distances as in Van Aken in order to product control signals to be used for further processing.
As per claim 18, claim 17 is incorporated, Cevahir further discloses:
wherein the reporting of the identification comprises a reporting of parameters of the second vector stored by the processor at least by ([0052] “The parallel computing device 14 includes a plurality of parallel execution units 40 and an in-device memory 45. Each parallel execution unit 40 includes a plurality of processors 41, an instruction unit 42, and a high-speed memory 43.” [0082] “The upper representative vector distance calculating unit 83 is implemented mainly by the parallel computing device 14. The upper representative vector distance calculating unit 83 calculates distances between each of the plurality of upper representative vectors and the query feature vector using the plurality of parallel processors 41.”)

Response to Arguments
The following is in response to the amendment filed on 04/08/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 10, applicant argues that the facial recognition application implemented the abstract idea into a practical application.
In response to the preceding argument, examiner respectfully submits that yhe limitation, wherein each of the first vector and the second vector is associated with a facial recognition application appears to generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, this additional element does not implement the abstract idea into a practical application.
Regarding 35 USC 101, on pg. 11-12, applicant argues that the amended feature are not taught by the art and are not well understood routine and conventional.
In response to the preceding argument, examiner respectfully submits that the prior art, as mentioned by the applicant is not considered with regard to subject matter eligibility. This is clearly stated in MPEP [2106.06] " Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)". For this reason and those as set forth in the rejection, these limitations do not provide significantly more than the judicial exception.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169